Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 1 of 21 PageID #: 1480




                 Attachment 12
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 2 of 21 PageID #: 1481




     Experimental Study of Cigarette Warnings:
                  Study 2 Report

                               OMB Control No. 0910-0866

                                             May 2019


                                       Table of Contents



     Section                                                                           Page

     Executive Summary of Methods and Results                                             2

     Methodology Report                                                                   7

     Results Report                                                                      81

     Supplemental Analyses                                                              159




     This information is distributed solely for the purpose of the pre-dissemination peer review under
            applicable information quality guidelines. It has not been formally disseminated by FDA.
   It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 3 of 21 PageID #: 1482



                                Executive Summary of Methods and Results for
            Experimental Study Experimental Study of Cigarette Warnings (OMB# 0910-0866)


 Background: Under Section 201 of the Family Smoking Prevention and Tobacco Control Act (TCA) (Pub.
 L. 111-31), FDA is required to issue a regulation requiring color graphics that depict the negative health
 consequences of cigarette smoking to accompany new textual warning statements required by the TCA.
 Pursuant to Section 202(b) of the TCA, the Secretary may adjust the text of the TCA warning statements
 if doing so would “promote greater public understanding of the risks associated with the use of tobacco
 products.” As part of the new cigarette health warning development process, FDA developed revised
 textual warning statements that were tested in a previous study (OMB# 0910-0848) along with the
 warning statements provided in the TCA. Based on the results of that study, FDA selected 15 warning
 statements that were then paired with concordant photorealistic images that depicted the negative
 health consequences of cigarette smoking to form 16 cigarette health warnings to be tested in the
 present study. Those images were developed and tested through previous formative research.


 Purpose of the Study: The main goal of this study was to assess which, if any, of the cigarette health
 warnings being tested promote greater understanding of the risks associated with cigarette smoking as
 compared to the Surgeon General’s warnings (i.e., the status quo currently on cigarette packages and in
 cigarette advertisements).


 Participants Included: This study included 9,760 participants recruited through an existing online panel
 called Lightspeed. There were 2,301 adolescents (ages 13-17 years), including both current smokers and
 those who had never smoked but were at risk for starting smoking. There were 2,701 young adult (ages
 18-24 years) current smokers and nonsmokers and 5,388 older adult (ages 25 years and older) current
 smokers and nonsmokers.


 Design of the Study: Participants in all age groups were randomly assigned to a condition that
 determined which warning they viewed during the study. Participants in the control condition viewed 1
 of the 4 current Surgeon General’s warnings; participants in each of the 16 treatment conditions viewed
 1 of 16 new cigarette health warnings. All participants viewed their assigned warning on both a mock
 cigarette pack and a mock cigarette magazine advertisement.


                                                                                                            Page 1 of 5


                     This information is distributed solely for the purpose of pre-dissemination peer review
                 under applicable information quality guidelines. It has not been formally disseminated by FDA.
              It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 4 of 21 PageID #: 1483




 Study Procedure:

                   1 (Day 1)                          Session 2 (Day 2 - 3)                        Session 3 (Day 16 - 17)

   •   Screener
   •   Health be liefs assessment
                                                 • Stimuli exposure 2                          • Health beliefs assessment
   •   Assignment to condit ion
                                                 • Health beliefs assessment                   • Stimu li recall
   •   Stimuli exposure 1
   •   Reactions to stimuli


 The study had three sessions. In Session 1, participants completed a baseline assessment of health
 beliefs, then viewed their assigned warnings on both the mock cigarette pack and mock cigarette
 advertisement and then completed a set of questions assessing their reactions to the warnings. In
 Session 2, one to two days after Session 1, participants viewed the same warnings they saw during
 Session 1 and completed a second set of questions assessing health beliefs. In Session 3, approximately
 14 days after Session2, participants responded to a final set of questions assessing health beliefs and an
 item measuring recall of the warnings they viewed in the previous sessions.


 Questions were designed to measure several study outcomes, including:
           whether the warning was new information to participants (“New information”);
           whether participants learned something from the warning (“Self-reported learning”);
           whether the warning made participants think about the health risks of smoking (“Thinking
            about risks”);
           whether the warning was perceived to be informative (“Perceived Informativeness”);
           whether the warning was perceived to be understandable (“Perceived Understandability”);
           whether the warning was perceived to be a fact or opinion (“Factualness”);
           beliefs about the link between smoking and each of the health consequences presented in the
            warning (“Health beliefs”);
           whether the warning was perceived to help participants understand the negative health effects
            of smoking (“Perceived helpfulness understanding health effects”);
           whether the warning grabbed their attention (“Attention”);
           whether the warning was recalled (“Recall).




                                                                                                               Page 3 of 5


                        This information is distributed solely for the purpose of pre-dissemination peer review
                    under applicable information quality guidelines. It has not been formally disseminated by FDA.
                 It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 5 of 21 PageID #: 1484




 Overview of Statistical Analyses: Analyses compared the responses from participants in each of the
 treatment conditions to responses from participants in the control condition (i.e., average of the 4
 Surgeon General’s warnings). These analyses examined whether, relative to viewing a Surgeon General’s
 warning, viewing a cigarette health warning resulted in statistically significantly higher levels of the
 outcomes measured (e.g., New information, Self-reported learning). For the change in health beliefs
 over the sessions these analyses examined whether, relative to changes in level of agreement with the
 health belief statements between session for those participants in the control condition, the difference
 between sessions was larger for those participants in each of the treatment conditions (cigarette health
 warnings).


 Summary of Results: In general, the vast majority of the new cigarette health warnings tested showed
 statistically significant effects across the outcomes measured, as compared to the current Surgeon
 General’s warnings. Participants were significantly more likely, relative to the control condition (i.e., the
 Surgeon General's warnings), to report that for 13 of the 16 cigarette health warnings tested (except for
 Addictive, Kill you, and Quit now): the new cigarette health warnings provided new information, were
 higher on self-reported learning, and that the new cigarette health warnings were higher on perceived
 informativeness. Participants in nearly all cigarette health warning conditions (15 of 16) were
 significantly more likely, relative to the control condition, to rate the warnings as higher on Perceived
 Understandability (except for Quit now) and to report that the warnings were higher on Perceived
 helpfulness understanding health effects (except for Addictive). Similarly, participants in 14 of the 16
 cigarette health warning conditions rated these warnings statistically significantly higher on thinking
 about risks (except for Addictive and Quit now), relative to the control condition. All warnings (new
 cigarette health warnings and current Surgeon General’s warnings) were rated as factual by the vast
 majority of participants, however only half of the cigarette health warnings (8 of 16) were rated as
 higher on Factualness by more participants relative to the control condition. Participants in all 16
 cigarette health warnings conditions were more likely, relative to participants in the control condition,
 to report that the warning they viewed would attract attention. Participants in all 16 cigarette health
 warnings conditions were more likely to be accurately recall which warning they had seen than were
 participants in the control condition. As for changes in health beliefs, between Session 1 and Session 2
 (approximately 1-2 days apart), 11 cigarette health warnings resulted in greater net positive changes in
 participants' agreement with health belief items linking smoking to a specific health consequence, and
                                                                                                            Page 4 of 5


                     This information is distributed solely for the purpose of pre-dissemination peer review
                 under applicable information quality guidelines. It has not been formally disseminated by FDA.
              It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 6 of 21 PageID #: 1485




                                             2. Study Design

 2.1    Experimental Design
 Participants from six subgroups (adolescent smokers, adolescents susceptible to smoking,
 young adult smokers, young adult nonsmokers, older adult smokers, and older adult
 nonsmokers) were randomized to 1 of 16 treatment conditions viewing GHW or a control
 condition viewing Surgeon General’s (SG) warnings. Specifically, within each of the six
 subgroups, the participants were assigned to the condition with the lowest count (i.e.,
 fewest number of participants), and if more than one condition shared the lowest count, the
 participants were randomly assigned to one of those conditions. Participants remained in the
 same condition throughout the study. We also set recruitment and sampling parameters to
 minimize skewing in demographic characteristics that we anticipated could differ
 substantially in the sample as compared with population distributions. Specifically, we had
 quotas such that female participants would comprise no more than 60% of the total sample,
 and adults aged 65 and older would comprise no more than 25% of the total older adult
 (aged 25+) sample.

 The experimental conditions appear in Table 2-1. In the control condition (condition 0),
 participants saw a random selection of one of four SG warnings displayed on an image of a
 mock cigarette pack and mock cigarette advertisement (order of pack and advertisement
 was randomized). In the treatment conditions (conditions 1-16), participants saw a GHW
 (i.e., a warning statement combined with an image) displayed on an image of a mock
 cigarette pack and mock cigarette advertisement (order of pack and advertisement was
 randomized). Conditions 10 and 11 used the same statement (“Smoking causes COPD, a
 lung disease that can be fatal.”) but with different images (diseased lungs or man with
 oxygen); because the images differed, conditions 10 and 11 were treated as distinct
 warnings. Appendix A displays the stimuli for all conditions.




                                                                                                                  2-1
                    This information is distributed solely for the purpose of pre-dissemination peer review
                under applicable information quality guidelines. It has not been formally disseminated by FDA.
             It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 7 of 21 PageID #: 1486
 Experimental Studies of Cigarette Warning Labels: Study 2 Methodology Report



 Table 2-1.         Study Conditions

     Condition                                                                                     Abbreviated Term for
      Number                                       Exposurea                                            Warning

  Surgeon General’s Warnings
      0 (control) Random selection of 1 of the following SG warnings:
                    1) SURGEON GENERAL’S WARNING: Smoking Causes                                  SG Disease
                       Lung Cancer, Heart Disease, Emphysema, and May
                       Complicate Pregnancy.
                    2) SURGEON GENERAL’S WARNING: Quitting Smoking                                SG Quitting
                       Now Greatly Reduces Serious Risks to Your Health.
                    3) SURGEON GENERAL’S WARNING: Smoking by                                      SG Pregnancy
                       Pregnant Women May Result in Fetal Injury,
                       Premature Birth, and Low Birth Weight.
                    4) SURGEON GENERAL’S WARNING: Cigarette Smoke                                 SG Carbon Monoxide
                       Contains Carbon Monoxide.
  Graphic Health Warnings
      1             WARNING: Cigarettes are addictive.                                            Addictive
      2             WARNING: Tobacco smoke can harm your children.                                Harm children
      3             WARNING: Smoking can kill you.                                                Kill you
      4             WARNING: Tobacco smoke causes fatal lung disease in                           Fatal lung disease in
                    nonsmokers.                                                                   nonsmokers
      5             WARNING: Quitting smoking now greatly reduces serious                         Quit now
                    risks to your health.
      6             WARNING: Smoking causes head and neck cancer.                                 Head and neck cancer
      7             WARNING: Smoking causes bladder cancer, which can lead                        Bladder cancer
                    to bloody urine.
      8             WARNING: Smoking during pregnancy stunts fetal growth.                        Stunt fetal growth
      9             WARNING: Smoking can cause heart disease and strokes                          Clogged arteries
                    by clogging arteries.
      10            WARNING: Smoking causes COPD, a lung disease that can                         COPD 1
                    be fatal. [Paired with COPD Image 1: diseased lungs]
      11            WARNING: Smoking causes COPD, a lung disease that can                         COPD 2
                    be fatal. [Paired with COPD Image 2: man with oxygen]
      12            WARNING: Smoking reduces blood flow, which can cause                          Erectile dysfunction
                    erectile dysfunction.
      13            WARNING: Smoking reduces blood flow to the limbs, which                       Amputation
                    can require amputation.
      14            WARNING: Smoking causes type 2 diabetes, which raises                         Diabetes
                    blood sugar.
      15            WARNING: Smoking causes age-related macular                                   Macular degeneration
                    degeneration, which can lead to blindness.
      16            WARNING: Smoking causes cataracts, which can lead to                          Cataracts
                    blindness.

 a   Stimuli (warnings on mock cigarette packs and ads) appear in Appendix A. SG = Surgeon General’s
     Warning.




 2-2
                        This information is distributed solely for the purpose of pre-dissemination peer review
                    under applicable information quality guidelines. It has not been formally disseminated by FDA.
                 It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 8 of 21 PageID #: 1487
                                                                                                 Section 2 — Study Design



 The study comprised three Sessions, outlined in Figure 2-1.

 Figure 2-1.       Study Protocol

           Session 1 (Day 1)                         Session 2 (Day 2 - 3)                       Session 3 (Day 16 - 17)

    •   Screener
    •   Health beliefs assessment
                                                • Stimuli exposure 2                         • Health beliefs assessment
    •   Assignment to condition
                                                • Health beliefs assessment                  • Stimuli recall
    •   Stimuli exposure 1
    •   Reactions to stimuli




 In Session 1, which took approximately 12 minutes, participants first completed a screening
 questionnaire through an email invitation. After screening for inclusion (see Study Screener
 in Appendix A of the Final Results Report), participants who qualified for the study
 completed three consecutive components: (1) a baseline assessment of beliefs about the
 negative health consequences of cigarette smoking (i.e., “health beliefs”); (2) assignment
 to study condition and exposure to cigarette warning stimuli according to condition
 assignment; and (3) assessment of new information, self-reported learning, and other
 reactions to the stimuli (see Session 1 Survey Instrument in Appendix A of the Final Results
 Report). These three components are described below.

    ▪     Component (1): First, participants were asked questions about beliefs related to the
          health consequences of cigarette smoking.

    ▪     Component (2): Following the baseline assessment of health beliefs, participants
          were randomized to one of 16 treatment conditions or a control condition with
          variation in exposure to cigarette warnings. Participants in each treatment condition
          were exposed to one GHW, with each condition corresponding to a unique warning
          from a set of 16. Participants in the control condition were exposed to a random
          selection of one of four SG warnings. Each stimuli exposure included viewing of the
          warning in two formats: on a mock cigarette package depicted in a 3-dimensional,
          rotational model; and on a mock cigarette advertisement. The order of viewing the
          package and advertisement formats were randomized. In all analyses, stimuli
          exposure was considered the joint exposure to both stimuli formats; stimuli format
          was not considered a study factor.

    ▪     Component (3): After viewing the warning stimuli in both package and
          advertisement formats, participants completed a brief set of measures to assess
          (a) if the information presented in the warning was new; (b) self-reported learning
          from the warning; (c) understandability of the warning; (d) if the warning was
          perceived to be a fact or an opinion; (e) informativeness of the warning; (f) if the
          warning grabbed their attention; and (g) if the warning made them think about the
          health risks of smoking.




                                                                                                                           2-3
                       This information is distributed solely for the purpose of pre-dissemination peer review
                   under applicable information quality guidelines. It has not been formally disseminated by FDA.
                It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 9 of 21 PageID #: 1488
 Experimental Studies of Cigarette Warning Labels: Study 2 Methodology Report



 One to two days following completion of the baseline assessment (Session 1), Session 1
 participants received an email invitation to complete a follow-up (Session 2). In this follow-
 up session (approximately 8 minutes in duration), participants were re-exposed to the
 warning stimuli they were shown in Session 1. This exposure followed the same protocol
 described in Component 2, above. Following stimuli exposure, participants completed a set
 of immediate post-test measures assessing beliefs related to the negative health
 consequences of cigarette smoking (see Session 2 Survey Instrument in Appendix B of the
 Final Results Report).

 Fourteen days after Session 2, at the delayed post-test (Session 3, approximately 5 minutes
 in duration), Session 2 participants received an email invitation to complete a questionnaire
 assessing measures of beliefs about the negative health consequences of cigarette smoking,
 as well as recall of the warning (see Session 3 Survey Instrument in Appendix C of the Final
 Results Report).

 2.2    Sampling Frame and Sampling Methodology
 Study participants were recruited from a national online panel of adults managed by
 Lightspeed. The Lightspeed panel is a non-probability convenience sample recruited via
 social media, online recruitment (e.g., via banner placements), and affiliate corporate
 networks. For the current study, Lightspeed recruited adult panelists and parents of
 potential youth respondents using information from panelists’ user profiles related to study
 eligibility (i.e., age, smoking status, and whether or not the panelist had a child in the
 eligible age range). Recruitment focused on six subgroups (adolescent smokers, adolescents
 susceptible to smoking, young adult smokers, young adult nonsmokers, older adult
 smokers, and older adult nonsmokers) based on the criteria listed in Table 2-2.

 Table 2-2.      Age and Smoking-Related Criteria for Inclusion in Subgroup

        Subgroup                   Age                               Smoking-Related Criteria

  Adolescent smokers              13–17       Smoked a cigarette in past 30 days
  Adolescents susceptible         13–17       Never tried cigarettes and responded anything other than
  to smoking                                  “definitely not” to ≥1 of 4 questions assessing susceptibility.
                                              (Pierce et al., 1996)
  Young adult smokers             18–24       Smoked 100 cigarettes in lifetime and now smoke “every day”
                                              or “some days”
  Young adult                     18–24       Now smoke “not at all”
  nonsmokers
  Older adult smokers               ≥25       Smoked 100 cigarettes in lifetime and now smoke “every day”
                                              or “some days”
  Older adult nonsmokers            ≥25       Now smoke “not at all”




 2-4
                     This information is distributed solely for the purpose of pre-dissemination peer review
                 under applicable information quality guidelines. It has not been formally disseminated by FDA.
              It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 10 of 21 PageID #: 1489
                                                                                                         Section 3 — Results



  3.2     Phase 1 Results

  3.2.1    New Information
  As shown in Table 3-3, 27.9% of participants in the control condition described the warning
  as new information; between 22.8% (Addictive) and 88.7% (Cataracts) participants in
  treatment conditions described the warning they viewed as new information. Participants
  were significantly more likely to describe a warning as providing new information relative to
  the control in 13 conditions: Harm children, Fatal lung disease in nonsmokers, Head and
  neck cancer, Bladder cancer, Stunt fetal growth, Clogged arteries, COPD 1, COPD 2, Erectile
  dysfunction, Amputation, Diabetes, Macular degeneration, and Cataracts. One warning
  (Addictive) was less likely to be considered new information than the control condition.
  These comparisons were statistically significant before and after controlling for multiple
  comparisons.

  Table 3-3.       Logistic Regressions of New Information, Thinking about Risks, and
                   Perceived Factualness Comparing GHW with SG Warnings

                                                                          Thinking About                    Perceived
                                        New Information                       Risks                        Factualness

                                                     OR                               OR                            OR
  Condition        Warning             %          (95% CI)              %          (95% CI)            %         (95% CI)
  0 (Control)   Average of the       27.9%             REF            69.6%            REF           86.1%           REF
                4 SG warnings
  1             Addictive            22.8%            0.61            70.0%            1.11          86.4%           1.07
                                                 (0.47, 0.78)a, b                  (0.89, 1.39)                  (0.78, 1.45)
  2             Harm children        40.7%            1.37            83.3%           2.38           83.1%           0.94
                                                 (1.11, 1.69)a, b                (1.82, 3.10)a, b                (0.70, 1.27)
  3             Kill you             34.2%            1.04            73.9%           1.70           85.5%           0.99
                                                  (0.83, 1.29)                   (1.34, 2.17)a, b                (0.73, 1.34)
  4             Fatal lung           41.9%            1.55            77.3%           1.94           77.5%           0.70
                disease in                       (1.26, 1.91)a, b                (1.52, 2.49)a, b               (0.53, 0.92)a, b
                nonsmokers
  5             Quit now             27.8%            0.95            69.5%            1.18          87.9%           1.01
                                                  (0.76, 1.19)                     (0.94, 1.47)                  (0.75, 1.37)
  6             Head and neck        80.9%           8.09             84.5%           2.70           71.6%           0.53
                cancer                          (6.44, 10.16)a, b                (2.05, 3.55)a, b               (0.41, 0.68)a, b
  7             Bladder cancer       87.2%          14.63             80.0%           2.14           66.0%           0.43
                                               (11.19, 19.14)a, b                (1.66, 2.77)a, b               (0.33, 0.55)a, b
  8             Stunt fetal          40.0%            1.73            78.9%           2.00           83.9%           0.93
                growth                           (1.40, 2.12)a, b                (1.55, 2.57)a, b                (0.69, 1.25)
  9             Clogged              52.1%            2.64            80.2%           2.05           85.2%           1.14
                arteries                         (2.15, 3.23)a, b                (1.59, 2.63)a, b                (0.83, 1.57)

                                                                                                                     (continued)




                                                                                                                            3-5
                       This information is distributed solely for the purpose of pre-dissemination peer review
                   under applicable information quality guidelines. It has not been formally disseminated by FDA.
                It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 11 of 21 PageID #: 1490
  Experimental Studies of Cigarette Warning Labels: Study 2 Results Report



  Table 3-3.         Logistic Regressions of New Information, Thinking about Risks, and
                     Perceived Factualness Comparing GHW with SG Warnings (continued)

                                                                            Thinking About                    Perceived
                                          New Information                       Risks                        Factualness

                                                       OR                               OR                            OR
      Condition      Warning             %          (95% CI)              %          (95% CI)            %         (95% CI)
  10              COPD 1c              33.1%            1.48            80.5%           2.25           85.4%           1.23
                                                   (1.20, 1.83)a, b                (1.73, 2.91)a, b                (0.89, 1.70)
  11              COPD 2d              35.7%            1.48            79.2%           2.13           83.8%           1.26
                                                   (1.20, 1.83)a, b                (1.64, 2.75)a, b                (0.91, 1.73)
  12              Erectile             78.8%            7.65            77.2%           1.56           72.4%           0.53
                  dysfunction                      (6.10, 9.60)a, b                (1.23, 1.98)a, b               (0.41, 0.69)a, b
  13              Amputation           74.7%            7.26            87.5%           3.52           76.7%           0.66
                                                   (5.79, 9.11)a, b                (2.60, 4.75)a, b               (0.50, 0.86)a, b
  14              Diabetes             87.2%           10.64            76.6%           2.11           64.0%           0.44
                                                  (8.34, 13.58)a, b                (1.63, 2.72)a, b               (0.34, 0.56)a, b
  15              Macular              82.6%           11.81            81.4%           2.64           73.7%           0.59
                  degeneration                    (9.17, 15.21)a, b                (2.01, 3.46)a, b               (0.45, 0.77)a, b
  16              Cataracts            88.7%          14.45             75.6%           1.71           65.5%           0.38
                                                 (11.08, 18.86)a, b                (1.34, 2.17)a, b               (0.30, 0.49)a, b

  a   Significant at p<.05 in unadjusted analyses.
  b   Significant after adjustment for multiple comparisons.
  c   Image of diseased lungs.
  d   Image of man with oxygen.

  3.2.2      Thinking about Risks
  As shown in Table 3-3, 69.6% of control condition participants and a range of 69.5% (Quit
  now) to 87.5% (Amputation) treatment condition participants thought about the health risks
  of smoking in response to the warning. GHW were significantly more likely to cause
  participants to think about the health risks of smoking in 14 conditions relative to the
  control condition: Harm children, Kill you, Fatal lung disease in nonsmokers, Head and neck
  cancer, Bladder cancer, Stunt fetal growth, Clogged arteries, COPD 1, COPD 2, Erectile
  dysfunction, Amputation, Diabetes, Macular degeneration, and Cataracts. These
  comparisons were significant before and after adjustment.

  3.2.3      Perceived Factualness
  As shown in Table 3-3, the majority of participants considered the label they viewed to be
  factual. Specifically, 86.1% of control condition participants and a range of 64.0%
  (Diabetes) to 87.9% (Quit now) of treatment condition participants believed the label they
  saw was factual. Participants were less likely to consider the GHW as factual than the
  control in 8 conditions: Fatal lung disease in nonsmokers, Head and neck cancer, Bladder
  cancer, Erectile dysfunction, Amputation, Diabetes, Macular degeneration, and Cataracts.
  These comparisons were significant before and after adjustment for multiple comparisons.



  3-6
                         This information is distributed solely for the purpose of pre-dissemination peer review
                     under applicable information quality guidelines. It has not been formally disseminated by FDA.
                  It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 12 of 21 PageID #: 1491
  Experimental Studies of Cigarette Warning Labels: Study 2 Results Report



  In the ordinal analyses (Tables 3-6 and 3-8), there is a DID score for each level of the
  outcome variable (strongly disagree, disagree, etc.), and an interaction term for the ordinal
  model. Significant positive interaction terms, such as 0.50 for Fatal lung disease in
  nonsmokers in Table 3-6, indicate there was a greater pre-post change in agreement with
  health beliefs for participants in the treatment condition than in the control condition in a
  direction that “favors” the GHW (i.e., toward greater agreement with the health belief in
  treatment over control). Significant negative interaction terms, such as -1.03 for Addictive
  in Table 3-6, indicate lower agreement with the health belief in treatment over control.

  Because of attrition, the sample sizes for Sessions 2 and 3 differ; thus, we present results
  first for differences between Session 2 and 1 and then differences between Session 3 and
  Session 1.

  3.3.1      Differences in Health Beliefs Between Session 2 and Session 1
  As seen in Table 3-5, DID health belief scores were positive and significant before and after
  adjustment for 9 of the 10 warnings with scores on a linear scale: Head and neck cancer,
  Bladder cancer, Clogged arteries, COPD 1, Erectile dysfunction, Amputation, Diabetes,
  Macular degeneration, and Cataracts. That is, there was a net positive increase in
  agreement with health beliefs for those GHW after accounting for changes in health beliefs
  in the control condition.

  Table 3-5.      Linear Regression of Difference in Difference Mean Health Belief
                  Scores between Session 2 and Session 1

                                         Mean (SD) Health Belief Score

          Condition                       Session 1                      Session 2                   DID (95% CI)

   Head and neck cancer                       3.40                           3.97
                                             (3.04)                         (2.94)                         0.50
   Control                                    3.35                           3.42                     (0.37, 0.63)a, b
                                             (1.48)                         (1.46)
   Bladder cancer                             3.27                           3.96
                                             (3.14)                         (2.98)                         0.60
   Control                                    3.25                           3.34                     (0.47, 0.74)a, b
                                             (1.47)                         (1.50)
   Clogged arteries                           4.00                           4.20
                                             (2.67)                         (2.52)                         0.18
   Control                                    3.94                           3.96                     (0.07, 0.29)a, b
                                             (1.32)                         (1.29)
                                                                                                                    (continued)




  3-10
                      This information is distributed solely for the purpose of pre-dissemination peer review
                  under applicable information quality guidelines. It has not been formally disseminated by FDA.
               It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 13 of 21 PageID #: 1492
                                                                                                            Section 3 — Results



  Table 3-5.          Linear Regression of Difference in Difference Mean Health Belief
                      Scores between Session 2 and Session 1 (continued)

                                             Mean (SD) Health Belief Score

            Condition                         Session 1                      Session 2                   DID (95% CI)

      COPD 1c                                     4.35                           4.49
                                                 (2.27)                         (2.17)                         0.12
      Control                                     4.36                           4.38                     (0.04, 0.21)a, b
                                                 (1.08)                         (1.09)
      COPD 2d                                     4.44                           4.47
                                                 (2.36)                         (2.52)                         0.01
      Control                                     4.37                           4.38                      (−0.09, 0.11)
                                                 (1.08)                         (1.08)
      Erectile dysfunction                        3.67                           4.16
                                                 (2.74)                         (2.76)                         0.41
      Control                                     3.59                           3.67                     (0.28, 0.53)a, b
                                                 (1.31)                         (1.30)
      Amputation                                  3.55                           4.20
                                                 (2.96)                         (2.54)                         0.56
      Control                                     3.52                           3.61                     (0.43, 0.69)a, b
                                                 (1.46)                         (1.43)
      Diabetes                                    2.97                           3.89
                                                 (3.12)                         (3.22)                         0.74
      Control                                     2.90                           3.07                     (0.59, 0.89)a, b
                                                 (1.52)                         (1.51)
      Macular degeneration                        3.32                           4.01
                                                 (2.61)                         (2.89)                         0.58
      Control                                     3.21                           3.32                     (0.46, 0.70)a, b
                                                 (1.39)                         (1.43)
      Cataracts                                   3.14                           3.92
                                                 (3.01)                         (3.06)                         0.66
      Control                                     3.09                           3.22                     (0.52, 0.80)a, b
                                                 (1.45)                         (1.45)

  a   Significant at p<.05 in unadjusted analyses.
  b   Significant after adjustment for multiple comparisons.
  c
      Image of diseased lungs. dImage of man with oxygen.
  Note: Control = average of the 4 Surgeon General warnings for the relevant health belief. Regressions
   control for age group and smoking status. DID = difference in difference. GHW = graphic health
   warning. SD = standard deviation. DID scores represent: (Session 2 mean for GHW – Session 1
   mean for GHW) - (Session 2 mean for Control – Session 1 mean for Control).




                                                                                                                             3-11
                          This information is distributed solely for the purpose of pre-dissemination peer review
                      under applicable information quality guidelines. It has not been formally disseminated by FDA.
                   It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 14 of 21 PageID #: 1493
  Experimental Studies of Cigarette Warning Labels: Study 2 Results Report



  As seen in Table 3-6, DID health beliefs were significantly different before and after
  adjustment for 3 of the 6 GHW compared with the control condition using ordinal
  regression: Addictive, Fatal lung disease in nonsmokers, and Stunt fetal growth. That is, the
  GHW was associated with a greater pre-post change in level of the ordinal dependent
  variable than the control group (an average of the 4 SG warnings). For the Addictive
  warning, this difference was in the negative direction (i.e., toward lower levels of agreement
  with the health belief in the GHW condition compared with the control condition). For the
  Fatal lung disease in smokers and Stunt fetal growth warnings, the differences were in the
  positive direction (i.e., toward higher levels of agreement with the health belief in the GHW
  condition compared with the control condition).

  Table 3-6.      Ordinal Regression of Difference in Difference Health Belief Scores
                  between Session 2 and Session 1

                                         Proportion Selecting
                   Ordinal
                                              Response
                  Response
                 Options for
               Corresponding                                                                                  Interaction
                Health Belief                                                                                    Term
   Warning          Item      Condition Session 1 Session 2                           DID (95% CI)             (95% CI)

  Addictive    1 “Strongly           GHW                 0.01            0.01                0.01
               disagree”                                                                 (0.00, 0.01)
                                     Control             0.02            0.01
               2 “Disagree”          GHW                 0.00            0.01                0.00
                                                                                         (0.00, 0.01)
                                     Control             0.01            0.01
               3 “Neither agree GHW                      0.02            0.03                0.02               −1.03 a, b
               nor disagree”                                                             (0.01, 0.03)        (−1.64, −0.41)
                                Control                  0.04            0.03
               4 “Agree”             GHW                 0.13            0.19                0.06
                                                                                         (0.03, 0.10)
                                     Control             0.19            0.19
               5 “Strongly           GHW                 0.84            0.76             −0.09
               agree”                                                                 (−0.15, −0.04)
                                     Control             0.75            0.76
  Harm         1 “Strongly           GHW                 0.01            0.01                0.00
  children     disagree”                                                                 (0.00, 0.00)
                                     Control             0.01            0.01
               2 “Disagree”          GHW                 0.02            0.02              0.00
                                                                                       (−0.01, 0.00)
                                     Control             0.02            0.02
               3 “Neither agree GHW                      0.07            0.06             −0.01                   0.32
               nor disagree”                                                           (−0.03, 0.00)          (−0.15, 0.79)
                                Control                  0.07            0.08
               4 “Agree”             GHW                 0.31            0.29             −0.02
                                                                                       (−0.05, 0.01)
                                     Control             0.31            0.32
               5 “Strongly           GHW                 0.60            0.62              0.04
               agree”                                                                  (−0.02, 0.09)
                                     Control             0.59            0.58
                                                                                                                    (continued)



  3-12
                      This information is distributed solely for the purpose of pre-dissemination peer review
                  under applicable information quality guidelines. It has not been formally disseminated by FDA.
               It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 15 of 21 PageID #: 1494
                                                                                                        Section 3 — Results



  Table 3-6.      Ordinal Regression of Difference in Difference Health Belief Scores
                  between Session 2 and Session 1 (continued)

                                                        Proportion Selecting
                    Ordinal                                  Response
                   Response
                  Options for
                Corresponding                                                                                  Interaction
                 Health Belief                                                                                    Term
    Warning          Item             Condition       Session 1       Session 2        DID (95% CI)             (95% CI)

  Kill you      1 “Strongly          GHW                 0.01             0.01               0.00
                disagree”                                                                (0.00, 0.00)
                                     Control             0.01             0.01
                2 “Disagree”         GHW                 0.01             0.01               0.00
                                                                                         (0.00, 0.00)
                                     Control             0.01             0.01
                3 “Neither           GHW                 0.07             0.06               0.00
                                                                                                                   0.09
                agree nor                                                                (-0.02, 0.01)
                                     Control             0.07             0.07                                 (−0.42, 0.61)
                disagree”
                4 “Agree”            GHW                 0.29             0.28               -0.01
                                                                                         (-0.04, 0.03)
                                     Control             0.30             0.29
                5 “Strongly          GHW                 0.62             0.64               0.01
                agree”                                                                   (-0.05, 0.07)
                                     Control             0.61             0.62

  Fatal lung    1 “Strongly          GHW                 0.03             0.02             −0.01
  disease in    disagree”                                                               (−0.02, 0.00)
  nonsmokers                         Control             0.03             0.02
                2 “Disagree”         GHW                 0.09             0.06             −0.02
                                                                                        (−0.04, 0.00)
                                     Control             0.09             0.08
                3 “Neither           GHW                 0.24             0.19              −0.03
                                                                                                                 0.50 a, b
                agree nor                                                               (−0.06, −0.01)
                                     Control             0.23             0.22                                 (0.08, 0.92)
                disagree”
                4 “Agree”            GHW                 0.37             0.38              0.00
                                                                                        (−0.01, 0.01)
                                     Control             0.38             0.38
                5 “Strongly          GHW                 0.26             0.35               0.06
                agree”                                                                   (0.01, 0.11)
                                     Control             0.28             0.30

  Quit now      1 “Strongly          GHW                 0.02             0.01              0.00
                disagree”                                                               (−0.01, 0.00)
                                     Control             0.02             0.02
                2 “Disagree”         GHW                 0.02             0.02              0.00
                                                                                        (−0.01, 0.00)
                                     Control             0.02             0.02
                3 “Neither           GHW                 0.08             0.06             −0.01
                                                                                                                   0.29
                agree nor                                                               (−0.03, 0.01)
                                     Control             0.08             0.07                                 (−0.13, 0.72)
                disagree”
                4 “Agree”            GHW                 0.38             0.34             −0.02
                                                                                        (−0.06, 0.01)
                                     Control             0.37             0.35
                5 “Strongly          GHW                 0.49             0.57              0.04
                agree”                                                                  (−0.02, 0.11)
                                     Control             0.50             0.55

                                                                                                                    (continued)




                                                                                                                        3-13
                      This information is distributed solely for the purpose of pre-dissemination peer review
                  under applicable information quality guidelines. It has not been formally disseminated by FDA.
               It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 16 of 21 PageID #: 1495
  Experimental Studies of Cigarette Warning Labels: Study 2 Results Report



  Table 3-6.        Ordinal Regression of Difference in Difference Health Belief Scores
                    between Session 2 and Session 1 (continued)

                                                          Proportion Selecting
                      Ordinal                                  Response
                     Response
                    Options for
                  Corresponding                                                                                  Interaction
                   Health Belief                                                                                    Term
      Warning          Item             Condition       Session 1       Session 2        DID (95% CI)             (95% CI)

  Stunt fetal     1 “Strongly          GHW                 0.01             0.01             −0.01
  growth          disagree”                                                               (−0.01, 0.00)
                                       Control             0.01             0.01
                  2 “Disagree”         GHW                 0.02             0.01              −0.01
                                                                                          (−0.02, −0.01)
                                       Control             0.02             0.02
                  3 “Neither           GHW                 0.15             0.10              −0.06
                                                                                                                   1.02 a, b
                  agree nor                                                               (−0.08, −0.03)
                                       Control             0.15             0.16                                 (0.54, 1.49)
                  disagree”
                  4 “Agree”            GHW                 0.37             0.32              −0.05
                                                                                          (−0.08, −0.03)
                                       Control             0.37             0.37
                  5 “Strongly          GHW                 0.44             0.56               0.13
                  agree”                                                                   (0.07, 0.19)
                                       Control             0.44             0.43

  a   Significant at p<.05 in unadjusted analyses. bSignificant after adjustment for multiple comparisons.
  Note: Control = average of the 4 Surgeon General warnings for the relevant health belief. Regressions
   control for age group and smoking status. DID = difference in difference. GHW = graphic health
   warning. DID scores represent: (Session 2 proportion for GHW– Session 1 proportion for GHW) -
   (Session 2 proportion for Control – Session 1 proportion for Control).


  3.3.2      Differences in Health Beliefs Between Session 3 and Session 1
  As seen in Table 3-7, DID health belief scores were positive and significant before and after
  adjustment for 6 of the 10 warnings with scores on a linear scale: Head and neck cancer,
  Bladder cancer, Amputation, Diabetes, Macular degeneration, and Cataracts. There was a
  net positive increase in agreement with health beliefs for those GHW after accounting for
  changes in health beliefs in the control condition.

  Table 3-7.        Linear Regression of Difference in Difference Mean Health Belief
                    Scores between Session 3 and Session 1

                                  Mean (SD) Health Belief Score

          Condition                  Session 1               Session 3                         DID (95% CI)

  Head and neck cancer                   3.22                    3.64
                                        (2.96)                  (2.85)                               0.25
  Control                                3.36                    3.52                           (0.11, 0.40)a, b
                                        (1.50)                  (1.45)
                                                                                                                      (continued)




  3-14
                        This information is distributed solely for the purpose of pre-dissemination peer review
                    under applicable information quality guidelines. It has not been formally disseminated by FDA.
                 It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 17 of 21 PageID #: 1496
                                                                                                          Section 3 — Results



  Table 3-7.        Linear Regression of Difference in Difference Mean Health Belief
                    Scores between Session 3 and Session 1 (continued)

                                  Mean (SD) Health Belief Score

          Condition                  Session 1               Session 3                         DID (95% CI)
  Bladder cancer                         3.25                    3.66
                                        (3.04)                  (2.87)                               0.36
  Control                                3.26                    3.31                           (0.19, 0.52)a, b
                                        (1.42)                  (1.49)
  Clogged arteries                       3.94                    3.99
                                        (2.44)                  (2.42)                              −0.01
  Control                                3.95                    4.01                            (−0.13, 0.12)
                                        (1.29)                  (1.31)
  COPD 1c                                4.35                    4.34
                                        (2.33)                  (2.26)                              −0.08
  Control                                4.38                    4.45                            (−0.19, 0.04)
                                        (1.05)                  (1.05)
  COPD 2d                                4.46                    4.43
                                        (2.18)                  (2.03)                              −0.10
  Control                                4.39                    4.46                            (−0.20, 0.00)
                                        (1.05)                  (1.05)
  Erectile dysfunction                   3.65                    3.87
                                        (2.81)                  (2.48)                               0.10
  Control                                3.61                    3.74                            (−0.05, 0.24)
                                        (1.31)                  (1.35)
  Amputation                             3.46                    3.97
                                        (2.80)                  (2.56)                               0.37
  Control                                3.55                    3.69                           (0.23, 0.51)a, b
                                        (1.44)                  (1.46)
  Diabetes                               2.90                    3.35
                                        (2.86)                  (3.04)                               0.25
  Control                                2.89                    3.09                           (0.08, 0.42)a, b
                                        (1.50)                  (1.53)
  Macular degeneration                   3.22                    3.60
                                        (2.54)                  (2.75)                               0.26
  Control                                3.22                    3.35                           (0.13, 0.40)a, b
                                        (1.40)                  (1.42)
  Cataracts                              3.02                    3.55
                                        (2.69)                  (2.62)                               0.33
  Control                                3.08                    3.27                           (0.18, 0.49)a, b
                                        (1.44)                  (1.51)

  a   Significant at p<.05 in unadjusted analyses. bSignificant after adjustment for multiple comparisons.
      cImage of diseased lungs. dImage of man with oxygen.


  Note: Control = average of the 4 Surgeon General warnings for the relevant health belief. Regressions
   control for age group and smoking status. DID = difference in difference. GHW = graphic health
   warning. SD = standard deviation. DID scores represent: (Session 3 mean for GHW – Session 1
   mean for GHW) - (Session 3 mean for Control – Session 1 mean for Control).




                                                                                                                       3-15
                        This information is distributed solely for the purpose of pre-dissemination peer review
                    under applicable information quality guidelines. It has not been formally disseminated by FDA.
                 It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 18 of 21 PageID #: 1497
  Experimental Studies of Cigarette Warning Labels: Study 2 Results Report



  As seen in the ordinal regression results in Table 3-8, DID health beliefs were significantly
  different before and after adjustment for multiple comparisons for 1 treatment condition
  (Fatal lung disease in nonsmokers) compared with the control condition. This difference was
  in the positive direction (i.e., toward higher levels of agreement with the health belief in the
  GHW condition compared with the control condition).

  Table 3-8.      Ordinal Regression of Difference in Difference Health Belief Scores
                  between Session 3 and Session 1

                      Ordinal                          Proportion Selecting
                     Response                               Response
                    Options for
                  Corresponding
                   Health Belief                                                                              Interaction
    Warning            Item            Condition       Session 1       Session 3       DID (95% CI)         term (95% CI)

  Addictive      1 “Strongly           GHW               0.02             0.02               0.01
                 disagree”             Control           0.02             0.02           (0.00, 0.02)

                 2 “Disagree”          GHW               0.01             0.01               0.00
                                                                                         (0.00, 0.01)
                                       Control           0.01             0.01
                 3 “Neither agree      GHW               0.03             0.03              0.01                 −0.39
                 nor disagree”                                                          (−0.01, 0.02)         (−1.08, 0.30)
                                       Control           0.03             0.03
                 4 “Agree”             GHW               0.15             0.16              0.03
                                                                                        (−0.02, 0.07)
                                       Control           0.17             0.16
                 5 “Strongly           GHW               0.80             0.78             −0.04
                 agree”                Control           0.77             0.78          (−0.11, 0.03)

  Harm children 1 “Strongly            GHW               0.01             0.01               0.00
                disagree”                                                                (0.00, 0.01)
                                       Control           0.01             0.01
                 2 “Disagree”          GHW               0.02             0.02               0.00
                                                                                         (0.00, 0.01)
                                       Control           0.02             0.02
                 3 “Neither agree      GHW               0.08             0.08              0.01                 −0.21
                 nor disagree”                                                          (−0.01, 0.03)         (−0.79, 0.37)
                                       Control           0.08             0.07
                 4 “Agree”             GHW               0.32             0.32              0.01
                                       Control           0.32             0.31          (−0.02, 0.05)

                 5 “Strongly           GHW               0.58             0.57             −0.02
                 agree”                                                                 (−0.09, 0.04)
                                       Control           0.58             0.59
  Kill you       1 “Strongly           GHW               0.01             0.01               0.00
                 disagree”                                                               (0.00, 0.00)
                                       Control           0.01             0.01
                 2 “Disagree”          GHW               0.01             0.01               0.00
                                                                                         (0.00, 0.01)
                                       Control           0.01             0.01
                 3 “Neither agree      GHW               0.07             0.06              0.01                 −0.26
                 nor disagree”         Control           0.07             0.06          (−0.01, 0.03)         (−0.82, 0.30)
                 4 “Agree”             GHW               0.29             0.27              0.02
                                                                                        (−0.02, 0.05)
                                       Control           0.29             0.26
                 5 “Strongly           GHW               0.62             0.65             −0.03
                 agree”                                                                 (−0.09, 0.03)
                                       Control           0.62             0.67
                                                                                                                    (continued)




  3-16
                      This information is distributed solely for the purpose of pre-dissemination peer review
                  under applicable information quality guidelines. It has not been formally disseminated by FDA.
               It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 19 of 21 PageID #: 1498
                                                                                                         Section 3 — Results



  Table 3-8.       Ordinal Regression of Difference in Difference Health Belief Scores
                   between Session 3 and Session 1 (continued)

                       Ordinal                          Proportion Selecting
                      Response                               Response
                     Options for
                   Corresponding
                    Health Belief                                                                              Interaction
      Warning           Item            Condition       Session 1       Session 3       DID (95% CI)         term (95% CI)

  Fatal lung      1 “Strongly           GHW               0.03             0.02             −0.01
  disease in      disagree”                                                              (−0.02, 0.00)
  nonsmokers                            Control           0.02             0.02
                  2 “Disagree”          GHW               0.10             0.06             −0.02
                                                                                         (−0.05, 0.00)
                                        Control           0.08             0.07
                  3 “Neither agree      GHW               0.25             0.19             −0.04                  0.59 a,b
                  nor disagree”                                                         (−0.07, −0.01)          (0.10, 1.08)
                                        Control           0.23             0.21
                  4 “Agree”             GHW               0.38             0.39              0.00
                                                                                         (−0.01, 0.02)
                                        Control           0.39             0.39
                  5 “Strongly           GHW               0.24             0.34               0.07
                  agree”                                                                  (0.01, 0.12)
                                        Control           0.28             0.31

  Quit now        1 “Strongly           GHW               0.02             0.01              0.00
                  disagree”                                                              (−0.01, 0.01)
                                        Control           0.02             0.01
                  2 “Disagree”          GHW               0.02             0.01              0.00
                                                                                         (−0.01, 0.01)
                                        Control           0.02             0.01
                  3 “Neither agree      GHW               0.08             0.06              0.00                 −0.06
                  nor disagree”                                                          (−0.02, 0.02)         (−0.54, 0.42)
                                        Control           0.08             0.06
                  4 “Agree”             GHW               0.39             0.34              0.01
                                                                                         (−0.04, 0.05)
                                        Control           0.39             0.34
                  5 “Strongly           GHW               0.49             0.57             −0.01
                  agree”                                                                 (−0.08, 0.06)
                                        Control           0.49             0.58

  Stunt fetal     1 “Strongly           GHW               0.01             0.01               0.00
  growth          disagree”                                                               (0.00, 0.00)
                                        Control           0.01             0.01

                  2 “Disagree”          GHW               0.03             0.03              0.00
                                                                                         (−0.01, 0.01)
                                        Control           0.03             0.03

                  3 “Neither agree      GHW               0.14             0.13              0.00                 −0.02
                  nor disagree”                                                          (−0.03, 0.03)         (−0.58, 0.54)
                                        Control           0.15             0.13

                  4 “Agree”             GHW               0.36             0.36              0.00
                                                                                         (−0.02, 0.03)
                                        Control           0.36             0.36

                  5 “Strongly           GHW               0.45             0.47              0.00
                  agree”                                                                 (−0.07, 0.07)
                                        Control           0.45             0.47
  aSignificant at p<.05 in unadjusted analyses.            bSignificant
                                                            after adjustment for multiple comparisons.
  Note: Control = average of the 4 Surgeon General warnings for the relevant health belief. Regressions
   control for age group and smoking status. DID = difference in difference. GHW = graphic health
   warning. DID scores represent: (Session 3 proportion for GHW – Session 1 proportion for GHW) -
   (Session 3 proportion for Control – Session 1 proportion for Control).



                                                                                                                         3-17
                       This information is distributed solely for the purpose of pre-dissemination peer review
                   under applicable information quality guidelines. It has not been formally disseminated by FDA.
                It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 20 of 21 PageID #: 1499




                                 4. Summary and Limitations

  The primary purpose of this study was to test if GHW increased public understanding of the
  negative health consequences of cigarette smoking relative to existing SG warnings. Below
  we describe key findings. A summary of findings across outcomes appears in Table 4-1.

  4.1    Summary of Findings
  We compared the 16 GHW (two of which shared a text statement but varied in image) with
  the control (the mean of the 4 SG warnings) on several outcomes: new information,
  thinking about risks, self-reported learning, perceived factualness, perceived
  informativeness, perceived understandability, changes in health beliefs, and recall.

  Phase 1 results are reactions to warnings after viewing them displayed on mock cigarette
  packs and advertisements in Session 1. After adjustment for multiple comparisons,
  respondents were more likely to state they learned new information for 13 of the GHW
  conditions relative to the control and less likely to state they learned new information for 1
  GHW condition relative to the control. Self-reported learning was higher in 13 GHW
  conditions and lower in 3 GHW conditions relative to the control condition. Out of 16 GHW
  conditions, 14 were more likely to make participants think about the health risks of smoking
  than the control, and 8 GHW conditions were less likely to be seen as factual than the
  control. Perceived informativeness was higher for 13 GHW conditions and lower for 1 GHW
  condition relative to the control condition. Perceived understandability was higher for 15
  GHW conditions.

  Phase 2 results represent changes in health beliefs for GHW relative to changes in beliefs for
  the control condition. Between Session 1 and Session 2, 11 GHW resulted in greater net
  positive changes in agreement with health beliefs. One GHW resulted in greater net
  negative changes in agreement health beliefs. From Session 1 to Session 3, 7 GHW resulted
  in greater net positive changes in agreement with health beliefs.

  Phase 3 results are recall of warnings at Session 3. At a median of 17 days after initial
  exposure, participants in all 16 treatment conditions were more likely to correctly recall
  which GHW they had seen than participants in the control condition were to recall which SG
  warning they had seen.

  Overall, relative to the average of the SG warnings, many of the GHW were considered to
  be new information; lead to thinking about risks; result in greater self-reported learning,
  perceived informativeness, and perceived understandability; and increase agreement with
  accurate health beliefs over time. The vast majority (nearly three-quarters or more) of
  participants believed the warning they viewed was a fact, although half of the GHW were
  seen as less likely to be factual than SG warnings. Participants who viewed SG warnings




                                                                                                                   4-1
                     This information is distributed solely for the purpose of pre-dissemination peer review
                 under applicable information quality guidelines. It has not been formally disseminated by FDA.
              It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-15 Filed 05/15/20 Page 21 of 21 PageID #: 1500
  Experimental Studies of Cigarette Warning Labels: Study 2 Results Report



  were likely viewing something they had seen in real life, particularly so if they were
  cigarette smokers. In contrast, participants who viewed GHW were inherently viewing
  something novel. That novelty may produce skepticism. It is possible, though not
  necessarily the case, that skepticism of the warnings would decline with repeated exposure
  or if the warnings were viewed in a “real world,” rather than hypothetical, context.

  Some of the GHW did not perform as well as others for some measures. In particular, the
  warnings for Addictive, Kill you, and Quit now were often not significantly different from the
  control condition or were less likely to result in a given outcome (e.g., they produced lower
  levels of self-reported learning compared with the controls or did not lead to a net positive
  improvement in accurate health beliefs between sessions). Participants may have muted
  responses to these warnings because they viewed the content as obvious; it is widely known
  that smoking is addictive and can kill you and that quitting has positive health effects, even
  if individuals do not fully understand the extent of these smoking risks and cessation
  benefits (e.g., Arnett, 2000; Cummings et al., 2004; Mantler, 2013; Murphy-Hoefer et al.,
  2004; Weinstein, 1998; Weinstein et al., 2004a; Weinstein et al., 2004b).

  4.2    Limitations
  Some limitations of this study are common to many online studies. For example, the stimuli
  being tested (in this case, mock cigarette packs and advertisements) were not displayed in
  a naturalistic fashion but rather on a computer screen. We minimized the lack of realism by
  showing mock cigarette packs that were the same size as real cigarette packs and enabling
  participants to rotate the 3-D image of the pack with the warning on it. Two sessions of
  exposure to stimuli may not be enough to generate changes in some outcomes.

  There are also additional, study-specific limitations. Although the universe of respondents
  included six subgroups (adolescents susceptible to smoking, adolescent current smokers,
  young adult current smokers, young adult nonsmokers, older adult current smokers, and
  older adult nonsmokers), we did not have power to look for within-group differences.

  In addition, the survey used a convenience sample rather than a probability sample, and the
  results are not nationally representative. Generating a representative sample of the size
  necessary for this study would have been cost prohibitive. In addition, an experimental
  design does not require a nationally representative sample of these subgroups to
  demonstrate an effect. The panel choice is driven by the large and diverse membership to
  allow for targeting of adequate numbers of those in the specified tobacco use status groups
  and to obtain a reasonable degree of demographic diversity in each of the targeted
  subgroups and the overall sample. Despite efforts to have the study population reflect the
  demographic makeup of the larger population, the nature of convenience samples still limits
  the generalizability of the results from this study. These limitations in generalizability do not
  affect the internal validity, and thus the conclusions, of the study.




  4-2
                     This information is distributed solely for the purpose of pre-dissemination peer review
                 under applicable information quality guidelines. It has not been formally disseminated by FDA.
              It does not represent and should not be construed to represent any agency determination or policy.
